Name: Council Regulation (EC) NoÃ 171/2005 of 31 January 2005 amending and suspending the application of Regulation (EC) NoÃ 2193/2003 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Regulation
 Subject Matter: EU finance;  trade;  tariff policy;  America
 Date Published: nan

 1.2.2005 EN Official Journal of the European Union L 28/31 COUNCIL REGULATION (EC) No 171/2005 of 31 January 2005 amending and suspending the application of Regulation (EC) No 2193/2003 establishing additional customs duties on imports of certain products originating in the United States of America THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 7 May 2003, the Community was authorised by the Dispute Settlement Body of the World Trade Organisation (WTO) to impose countermeasures up to a level of USD 4,043 million in the form of additional 100 % ad valorem duties on certain products originating in the United States of America. Consequently, on 8 December 2003 the Community adopted Council Regulation (EC) No 2193/2003 (1) establishing additional customs duties on imports of certain products originating in the United States of America. (2) It is considered that, following the adoption of the American Jobs Creation Act of 2004, the application of additional duties should be suspended and only take effect again on 1 January 2006 or 60 days after the Dispute Settlement Body of the WTO confirms, whichever date is later, the incompatibility of certain aspects of the abovementioned Act with WTO law, HAS ADOPTED THIS REGULATION: Article 1 The application of Regulation (EC) No 2193/2003 is hereby suspended. Article 2 1. Regulation (EC) No 2193/2003 shall be applicable again with effect from 1 January 2006 or 60 days after the confirmation by the Dispute Settlement Body of the WTO, whichever date is later, that certain aspects of the American Jobs Creation Act of 2004 of the United States of America are inconsistent with the United States' WTO obligations. 2. Before the expiry of the above deadline, the Commission shall publish a notice in the Official Journal of the European Union that such confirmation has been given. Article 3 1. Article 2(1) of Regulation (EC) No 2193/2003 shall be replaced as follows: 1. A 14 % ad valorem duty additional to the customs duty applicable under Regulation (EEC) No 2913/92 shall be imposed on the products originating in the United States of America listed in the Annex to this Regulation.. 2. The Annex to Regulation (EC) No 2193/2003 shall be replaced by the Annex set out in the Annex to this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. With the exception of Article 3, it shall apply with effect from 1 January 2005. Article 3 shall apply with effect from the date Regulation (EC) No 2193/2003 becomes applicable again in accordance with Article 2(1). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2005. For the Council The President J. ASSELBORN (1) OJ L 328, 17.12.2003, p. 3. ANNEX ANNEX The products on which additional duties are to apply are identified by their eight-digit CN codes. The two-digit CN Chapters are given for information purposes only. The description of these codes can be found in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1). CN Chapters Description chapter 1 0101 90 19 0106 11 00 0106 12 00 0106 19 90 0106 31 00 0106 32 00 0106 39 90 0106 90 00 2 0203 22 11 0203 29 55 0203 29 59 0203 29 90 0204 43 10 0208 30 00 0208 40 90 0208 50 00 0208 90 40 0208 90 95 0210 19 81 4 0402 21 19 0403 10 91 0403 90 91 0404 10 02 0406 10 20 0406 20 90 0406 90 21 0406 90 69 0406 90 81 0406 90 86 0406 90 87 0408 11 80 0408 91 80 0409 00 00 0410 00 00 5 0501 00 00 0502 10 00 0502 90 00 0504 00 00 0505 10 10 0505 10 90 0505 90 00 0507 90 00 0508 00 00 0509 00 10 0511 91 10 0511 99 10 7 0702 00 00 0703 10 19 0706 10 00 0706 90 90 0708 10 00 0708 20 00 0709 20 00 0709 40 00 0709 59 10 0709 59 90 0709 60 10 0709 60 99 0709 90 90 0710 21 00 0710 22 00 0710 29 00 0710 80 51 0710 80 59 0710 80 85 0710 80 95 0710 90 00 0711 40 00 0711 59 00 0711 90 80 0712 31 00 0712 32 00 0712 33 00 0712 90 30 0713 10 90 0713 20 00 0713 31 00 0714 10 99 8 0801 11 00 0801 19 00 0801 21 00 0801 32 00 0803 00 19 0803 00 90 0804 20 90 0804 30 00 0804 40 00 0805 90 00 0807 19 00 0807 20 00 0809 10 00 0809 20 05 0809 30 10 0809 30 90 0809 40 05 0810 40 30 0811 10 11 0811 10 90 0811 20 31 0811 90 50 0811 90 70 0811 90 80 0812 10 00 0813 10 00 0813 40 95 0813 50 99 10 1008 10 00 1008 20 00 1008 30 00 11 1102 30 00 1103 20 40 1106 20 90 1106 30 10 1107 10 99 1108 19 90 12 1205 10 90 1205 90 00 1207 10 90 1207 20 90 1207 40 90 1207 60 90 1207 99 20 1207 99 98 1209 10 00 1209 22 80 1209 23 11 1209 26 00 1211 10 00 1211 20 00 1211 30 00 1211 40 00 1212 99 80 1213 00 00 1214 10 00 1214 90 90 15 1501 00 11 1502 00 90 1504 10 10 1504 10 99 1505 00 10 1505 00 90 1507 10 90 1507 90 90 1508 10 90 1511 10 10 1511 90 99 1512 11 91 1513 19 30 1513 19 99 1514 19 90 1514 99 90 1515 30 10 1515 30 90 1515 40 00 1515 50 19 1515 50 99 1515 90 40 1515 90 91 1520 00 00 1521 10 00 1522 00 99 16 1602 31 19 1602 41 10 1603 00 10 1604 14 11 1604 14 16 1604 30 10 1605 20 10 1605 20 91 1605 20 99 1605 40 00 1605 90 30 17 1701 11 90 1701 99 10 1702 20 90 1702 40 10 1702 90 99 1704 10 19 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 19 1901 10 00 1901 20 00 1901 90 91 1902 19 10 1902 19 90 1902 20 91 1902 20 99 1902 30 10 1902 30 90 1904 10 10 1904 10 90 1904 20 99 1904 30 00 1904 90 80 1905 10 00 1905 31 11 1905 31 19 1905 31 30 1905 31 91 1905 31 99 1905 32 11 1905 32 19 1905 32 99 1905 90 10 1905 90 20 1905 90 30 1905 90 45 20 2001 10 00 2001 90 70 2002 10 10 2002 10 90 2003 10 30 2004 10 99 2005 59 00 2005 60 00 2005 70 10 2005 70 90 2005 90 50 2005 90 70 2005 90 80 2006 00 38 2007 99 39 2007 99 93 2009 31 11 2009 31 19 2009 31 99 2009 39 31 2009 39 39 2009 41 10 2009 41 99 2009 49 30 2009 49 99 2009 71 99 2009 79 19 2009 79 99 2009 80 38 2009 80 71 2009 80 97 21 2101 11 11 2101 11 19 2102 10 90 2102 20 11 2102 30 00 2103 90 10 2104 20 00 2105 00 10 2105 00 91 2106 90 20 2106 90 59 23 2301 10 00 2301 20 00 2303 10 90 2305 00 00 2306 30 00 2306 41 00 2306 49 00 2306 50 00 2306 60 00 2307 00 90 2309 90 41 33 3301 23 10 3301 29 31 3307 41 00 34 3401 20 10 3406 00 11 3406 00 19 3406 00 90 35 3501 10 50 3501 10 90 3501 90 90 3503 00 80 3507 10 00 41 4104 41 19 4104 49 19 4105 10 90 4105 30 99 4106 31 10 4106 31 90 4106 32 10 4106 32 90 4107 11 19 4107 11 90 4107 12 19 4107 19 10 4107 19 90 4107 91 10 4107 91 90 4107 99 10 4107 99 90 4112 00 00 4113 10 00 4113 20 00 4113 90 00 4114 10 10 4114 10 90 4114 20 00 4115 10 00 4115 20 00 42 4201 00 00 4202 11 10 4202 11 90 4202 12 91 4202 19 90 4202 21 00 4202 22 10 4202 29 00 4202 31 00 4202 32 10 4202 32 90 4202 91 10 4202 91 80 4202 92 11 4202 92 15 4202 92 98 4203 10 00 4203 21 00 4203 29 10 4203 29 91 4203 29 99 4203 30 00 4203 40 00 4204 00 10 4205 00 00 4206 10 00 4206 90 00 43 4303 90 00 44 4401 10 00 4401 21 00 4401 22 00 4401 30 10 4401 30 90 4402 00 00 4403 10 00 4403 20 31 4403 20 39 4403 20 99 4403 41 00 4403 49 10 4403 49 95 4403 92 10 4403 99 51 4404 20 00 4407 10 15 4407 10 31 4407 10 33 4407 10 38 4407 10 91 4407 24 90 4407 26 90 4407 29 05 4407 29 69 4407 29 83 4407 29 85 4407 29 95 4407 91 31 4407 92 00 4407 99 30 4407 99 50 4407 99 96 4408 10 15 4408 31 21 4408 31 25 4408 31 30 4408 39 21 4408 39 31 4408 39 35 4408 39 55 4408 39 85 4408 39 95 4409 10 11 4409 10 18 4409 20 11 4409 20 91 4409 20 98 4410 21 00 4410 29 00 4410 31 00 4410 32 00 4410 33 00 4410 39 00 4411 11 10 4411 19 10 4411 21 10 4411 29 90 4412 22 10 4412 22 91 4412 22 99 4412 23 00 4412 29 20 4412 29 80 4412 92 10 4412 92 91 4412 92 99 4412 99 20 4412 99 80 4414 00 10 4414 00 90 4415 10 90 4415 20 20 4415 20 90 4418 10 50 4418 10 90 4418 20 10 4418 20 50 4418 20 80 4418 30 10 4418 30 91 4418 30 99 4418 50 00 4418 90 10 4418 90 90 4419 00 90 4420 10 11 4420 90 91 4420 90 99 4421 10 00 4421 90 91 48 4801 00 00 4802 40 10 4802 40 90 4802 61 80 4803 00 10 4804 11 90 4804 19 11 4804 19 15 4804 19 19 4804 19 31 4804 19 90 4804 21 10 4804 21 90 4804 29 10 4804 29 90 4804 41 10 4805 12 00 4805 19 10 4805 19 90 4805 24 00 4805 25 00 4805 93 20 4806 10 00 4806 20 00 4806 40 10 4806 40 90 4808 10 00 4809 20 10 4809 20 90 4809 90 00 4810 14 20 4810 14 80 4810 19 10 4810 29 80 4810 31 00 4810 92 10 4810 92 90 4810 99 90 4811 10 00 4813 10 00 4814 30 00 4814 90 90 4816 20 00 4816 30 00 4816 90 00 4818 10 90 4818 40 11 4818 40 13 4818 40 19 4820 10 10 4820 20 00 4820 40 10 49 4907 00 10 52 5207 90 00 54 5406 10 00 57 5701 10 10 5701 10 90 5701 31 80 5701 90 10 5701 90 90 5702 10 00 5702 31 10 5702 32 10 5702 32 90 5702 39 00 5702 41 00 5702 42 00 5702 51 00 5702 59 00 5702 91 00 5702 92 10 5702 92 90 5702 99 00 5703 10 00 5703 20 19 5703 90 10 5703 90 90 5704 90 00 5705 00 10 5705 00 90 61 6101 10 90 6101 20 10 6101 20 90 6101 90 10 6101 90 90 6102 10 10 6102 20 90 6103 11 00 6103 31 00 6103 32 00 6103 39 00 6103 41 00 6104 11 00 6104 12 00 6104 13 00 6104 19 00 6104 21 00 6104 22 00 6104 23 00 6104 29 00 6104 31 00 6104 32 00 6104 39 00 6104 41 00 6104 42 00 6104 44 00 6104 49 00 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6104 61 00 6105 90 90 6106 20 00 6106 90 90 6107 12 00 6107 19 00 6107 21 00 6107 92 00 6108 11 00 6108 21 00 6108 29 00 6108 31 00 6108 92 00 6111 20 90 6111 30 90 6111 90 00 6112 11 00 6112 12 00 6112 19 00 6112 31 90 6112 49 90 6114 10 00 6115 20 19 6115 20 90 6115 91 00 6116 91 00 6116 92 00 6117 10 00 6117 20 00 6117 80 10 6117 80 90 6117 90 00 62 6201 11 00 6201 19 00 6201 91 00 6201 99 00 6202 12 10 6202 12 90 6202 13 10 6202 13 90 6202 19 00 6202 91 00 6202 92 00 6202 99 00 6203 12 00 6203 19 10 6203 19 90 6203 22 10 6203 22 80 6203 23 10 6203 23 80 6203 29 11 6203 29 90 6203 31 00 6203 32 10 6203 32 90 6203 33 10 6203 33 90 6203 41 10 6203 41 90 6203 42 33 6203 42 59 6203 43 31 6203 49 19 6203 49 90 6204 11 00 6204 12 00 6204 13 00 6204 19 90 6204 21 00 6204 22 10 6204 22 80 6204 23 80 6204 32 90 6204 33 10 6204 39 19 6204 39 90 6204 41 00 6204 49 90 6204 51 00 6204 52 00 6204 53 00 6204 59 10 6204 59 90 6204 61 10 6204 62 33 6204 69 50 6205 10 00 6205 90 10 6205 90 90 6206 10 00 6206 20 00 6206 90 10 6206 90 90 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 91 00 6208 11 00 6208 21 00 6208 22 00 6208 29 00 6208 92 00 6208 99 00 6209 20 00 6209 30 00 6209 90 00 6210 20 00 6211 11 00 6211 12 00 6211 20 00 6211 31 00 6211 32 41 6211 33 42 6211 39 00 6211 41 00 6212 30 00 6213 20 00 6214 10 00 6214 20 00 6214 30 00 6214 40 00 6214 90 10 6214 90 90 6215 20 00 6215 90 00 6217 90 00 63 6301 20 90 6301 90 90 6302 10 00 6302 21 00 6302 22 90 6302 29 90 6302 31 00 6302 32 10 6302 32 90 6302 39 90 6302 40 00 6302 51 00 6302 53 90 6302 59 00 6302 91 00 6302 93 10 6302 93 90 6302 99 00 6303 11 00 6303 12 00 6303 91 00 6303 92 10 6303 92 90 6303 99 90 6304 19 10 6304 19 90 6304 92 00 6304 93 00 6304 99 00 6305 20 00 6305 32 89 6305 32 90 6305 33 99 6305 90 00 6306 11 00 6306 12 00 6306 19 00 6306 21 00 6306 22 00 6306 49 00 6306 91 00 6306 99 00 6309 00 00 6310 90 00 64 6401 92 10 6401 92 90 6401 99 00 6402 12 10 6402 12 90 6402 20 00 6402 30 00 6402 91 00 6402 99 31 6402 99 91 6403 12 00 6403 20 00 6403 30 00 6403 40 00 6403 59 11 6403 59 50 6403 59 91 6403 91 96 6403 99 96 6404 20 10 6404 20 90 6405 20 91 6405 20 99 6406 10 11 6406 10 19 6406 10 90 6406 20 10 6406 20 90 6406 99 10 69 6902 10 00 6902 20 91 6904 10 00 6904 90 00 6905 90 00 6906 00 00 6910 10 00 6910 90 00 6911 90 00 6912 00 10 6912 00 30 6912 00 50 6912 00 90 6913 10 00 6913 90 10 6913 90 93 6914 10 00 6914 90 10 70 7002 10 00 7003 19 90 7003 30 00 7004 20 99 7004 90 10 7004 90 92 7004 90 98 7005 10 25 7005 10 30 7005 10 80 7005 21 30 7005 21 80 7005 30 00 7007 19 20 7008 00 81 7008 00 89 7010 10 00 7010 20 00 7010 90 41 7010 90 43 7010 90 45 7010 90 47 7010 90 51 7010 90 53 7010 90 55 7010 90 57 7010 90 61 7010 90 67 7010 90 71 7011 20 00 7013 10 00 7013 21 11 7013 21 19 7013 21 91 7013 21 99 7013 29 51 7013 29 59 7013 29 91 7013 29 99 7013 31 10 7013 31 90 7013 32 00 7013 39 10 7013 39 91 7013 39 99 7013 91 90 7015 90 00 7016 10 00 7018 10 11 7018 10 19 7018 10 30 7018 10 51 7018 10 59 7018 10 90 7018 90 90 7019 31 00 7019 90 30 7020 00 30 71 7101 21 00 7101 22 00 7103 10 00 7103 91 00 7103 99 00 7104 90 00 7105 90 00 7106 92 20 7108 13 80 7110 19 80 7111 00 00 7113 11 00 7113 20 00 7114 19 00 7115 10 00 7116 10 00 7116 20 11 7116 20 19 7116 20 90 7117 19 99 7117 90 00 7118 10 10 7118 10 90 7118 90 00 72 7202 29 10 7202 29 90 7202 30 00 7202 49 10 7202 49 50 7202 50 00 7202 60 00 7202 80 00 7202 91 00 7202 92 00 7202 93 00 7202 99 30 7202 99 80 73 7302 10 21 7302 10 23 7303 00 10 7303 00 90 7304 10 10 7304 10 30 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 49 10 7304 51 12 7304 51 91 7304 59 32 7304 59 93 7305 11 00 7305 19 00 7305 31 00 7305 39 00 7306 10 11 7306 30 21 7306 30 59 7306 30 71 7306 30 90 7306 50 99 7306 60 32 7306 60 34 7306 60 91 7306 60 99 7306 90 00 7307 23 10 7307 93 11 7307 93 19 7308 40 10 7308 90 10 7310 21 11 7310 21 91 7310 21 99 7312 10 79 7312 10 82 7312 10 84 7312 10 86 7312 10 88 7314 20 90 7314 31 00 7314 39 00 7314 41 10 7314 41 90 7315 20 00 7315 81 00 7315 82 10 7315 82 90 7316 00 00 7317 00 20 7317 00 61 7318 11 00 7318 12 90 7318 13 00 7319 10 00 7319 20 00 7320 90 10 7321 11 10 7321 12 00 7321 81 10 7321 81 90 7321 82 90 7321 83 00 7321 90 00 7322 19 00 7323 10 00 7323 91 00 7323 92 00 7323 94 10 7323 94 90 7323 99 10 7323 99 91 7324 21 00 7325 10 50 7325 10 92 7326 11 00 7326 19 10 7326 20 30 74 7401 10 00 7403 11 00 7403 12 00 7403 13 00 7403 19 00 7403 21 00 7403 22 00 7403 23 00 7405 00 00 7407 10 00 7407 21 10 7407 22 10 7407 22 90 7408 11 00 7408 19 90 7409 11 00 7409 21 00 7411 10 19 7411 21 90 7411 29 00 7415 21 00 7415 29 00 7418 19 00 7419 10 00 7419 91 00 76 7601 20 10 7601 20 99 7602 00 11 7602 00 19 7604 10 90 7604 21 00 7604 29 10 7605 11 00 7606 11 93 7606 12 10 7607 11 10 7607 19 10 7608 20 30 7608 20 91 7610 10 00 7612 10 00 7612 90 10 7614 10 00 7614 90 00 7615 11 00 7615 19 10 7615 19 90 7615 20 00 82 8201 10 00 8201 20 00 8201 30 00 8201 40 00 8201 50 00 8201 90 00 8202 31 00 8202 39 00 8205 10 00 8205 30 00 8205 51 00 8205 59 10 8207 40 10 8207 40 90 8207 50 30 8207 60 30 8207 80 11 8207 90 10 8210 00 00 8211 10 00 8211 91 30 8211 91 80 8211 92 00 8211 94 00 8214 10 00 8214 20 00 8215 10 20 8215 10 30 8215 20 10 8215 20 90 8215 91 00 8215 99 10 8215 99 90 83 8301 10 00 8301 30 00 8303 00 30 8303 00 90 8305 10 00 8305 90 00 8306 10 00 8306 21 00 8306 29 10 8309 10 00 8309 90 10 84 8402 12 00 8403 10 10 8403 10 90 8407 32 10 8407 32 90 8407 33 10 8407 34 91 8408 10 11 8408 10 19 8408 10 24 8408 10 28 8408 10 39 8408 10 49 8408 10 91 8408 10 99 8408 20 31 8408 20 35 8408 20 51 8408 20 55 8408 90 36 8408 90 99 8410 90 10 8412 80 10 8413 70 40 8413 70 50 8413 70 70 8413 70 80 8414 20 91 8414 60 00 8416 10 10 8416 30 00 8418 10 99 8418 21 51 8418 21 59 8418 21 91 8418 21 99 8418 22 00 8418 29 00 8418 30 91 8418 40 91 8418 50 11 8418 50 19 8418 50 99 8419 11 00 8419 40 00 8419 81 91 8419 89 27 8420 10 10 8420 91 10 8421 91 30 8422 11 00 8422 90 10 8423 10 10 8423 81 10 8423 81 30 8423 81 50 8423 81 90 8423 82 10 8423 82 90 8424 30 05 8424 30 90 8424 81 91 8425 11 90 8425 19 91 8426 11 00 8426 19 00 8426 20 00 8426 30 00 8426 91 10 8426 99 90 8427 10 10 8427 10 90 8427 20 11 8427 20 19 8427 20 90 8428 20 30 8428 39 91 8428 40 00 8428 50 00 8428 60 00 8428 90 79 8429 52 10 8430 10 00 8430 69 00 8431 10 00 8431 39 10 8432 10 10 8432 10 90 8432 21 00 8432 29 30 8433 30 90 8434 20 00 8437 80 00 8437 90 00 8438 30 00 8438 40 00 8440 10 20 8440 10 30 8440 10 40 8441 10 30 8441 10 40 8441 30 00 8442 50 29 8443 12 00 8443 19 10 8443 19 31 8443 19 35 8443 19 39 8443 21 00 8443 90 10 8444 00 10 8445 11 00 8445 13 00 8445 30 90 8445 40 00 8446 10 00 8446 21 00 8446 29 00 8446 30 00 8447 12 10 8447 12 90 8448 11 00 8448 19 00 8448 31 00 8448 33 10 8448 33 90 8448 42 00 8448 49 00 8448 51 10 8448 51 90 8448 59 00 8450 11 11 8450 11 19 8451 21 10 8451 30 30 8451 40 00 8451 80 10 8452 10 19 8452 10 90 8452 21 00 8452 29 00 8453 10 00 8453 20 00 8454 30 10 8455 10 00 8455 22 00 8455 30 10 8456 30 11 8456 30 19 8457 30 90 8458 19 20 8458 19 40 8458 19 80 8458 91 20 8458 91 80 8458 99 00 8459 10 00 8459 21 00 8459 31 00 8459 39 00 8459 40 10 8459 40 90 8459 51 00 8459 59 00 8459 61 10 8459 69 10 8460 29 11 8460 29 19 8460 31 00 8460 39 00 8460 90 90 8461 30 90 8461 40 11 8461 40 71 8461 50 11 8461 50 19 8462 39 91 8462 91 10 8464 10 90 8464 20 20 8464 20 95 8464 90 20 8465 91 10 8465 93 00 8465 95 00 8465 99 10 8466 10 10 8466 20 91 8466 91 20 8467 22 10 8467 29 10 8468 10 00 8469 12 00 8469 20 00 8469 30 00 8470 21 00 8470 29 00 8470 30 00 8470 40 00 8472 10 00 8473 21 90 8474 20 10 8474 32 00 8475 10 00 8477 30 00 8477 80 19 8479 89 30 8479 89 60 8480 10 00 8480 30 90 8480 50 00 8480 60 10 8480 60 90 8480 71 10 8481 80 11 8485 90 10 85 8502 20 92 8504 34 00 8505 30 00 8506 10 91 8506 10 95 8506 30 90 8506 40 90 8506 60 90 8506 80 11 8506 80 15 8507 30 93 8507 40 90 8507 90 91 8509 10 90 8509 40 00 8509 90 90 8510 10 00 8512 10 00 8514 20 80 8515 29 10 8515 39 18 8515 80 91 8516 10 11 8516 10 19 8516 21 00 8516 29 10 8516 29 50 8516 32 00 8516 40 10 8516 40 90 8516 50 00 8516 60 10 8516 60 51 8516 60 59 8516 60 70 8516 60 80 8516 60 90 8516 71 00 8516 72 00 8516 79 20 8516 79 70 8517 19 10 8517 22 00 8518 10 20 8519 21 00 8519 31 00 8519 39 00 8519 40 00 8519 92 00 8519 93 39 8519 93 89 8519 99 12 8520 10 00 8520 20 00 8520 32 11 8520 32 19 8520 32 30 8520 32 99 8520 33 11 8520 33 19 8520 33 90 8521 10 30 8522 90 93 8523 20 10 8525 40 19 8527 12 90 8527 13 91 8527 19 00 8527 21 70 8527 21 98 8527 31 11 8527 31 19 8527 31 98 8527 32 90 8527 39 20 8527 39 80 8527 90 92 8528 12 20 8528 12 54 8528 12 56 8528 12 58 8528 12 62 8528 12 66 8528 12 70 8528 12 81 8528 12 90 8528 12 91 8528 12 94 8528 12 95 8528 12 98 8529 90 51 8536 61 10 8539 32 10 8539 32 50 8543 40 00 8543 89 15 8544 59 20 8545 19 10 8546 20 91 8548 10 21 8548 10 29 8548 10 99 95 9501 00 10 9501 00 90 9502 10 10 9502 10 90 9502 91 00 9502 99 00 9503 10 10 9503 10 90 9503 20 90 9503 30 10 9503 30 30 9503 30 90 9503 49 10 9503 49 30 9503 49 90 9503 50 00 9503 60 10 9503 60 90 9503 70 00 9503 80 10 9503 80 90 9503 90 10 9503 90 32 9503 90 34 9503 90 35 9503 90 37 9503 90 51 9503 90 55 9504 90 10 9505 10 10 9505 10 90 9505 90 00 9506 12 00 9506 19 00 9506 40 10 9506 40 90 9506 51 00 9506 59 00 9506 62 10 9506 62 90 9506 69 10 9506 70 10 9506 70 30 9506 99 10 9507 20 10 9507 30 00 (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1989/2004 (OJ L 344, 20.11.2004, p. 5).